DETAILED ACTION
This is a non-final Office action in response to the amendment filed 08/12/2021.

Status of Claims
Claims 1-5, 7-15, and 21-26 are pending;
Claims 1 and 8 are currently amended; claims 2-4, 7, and 11 are original; claims 5, 9, 10, 12-15, and 21-26 were previously presented; claims 6 and 16-20 have been cancelled;
Claims 1-5, 7-15, and 21-26 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
The amendment filed 08/12/2021 is hereby entered and examined on the merits.

Response to Arguments
The applicant's arguments with respect to the claim rejections of claims 1 and 8 under 35 U.S.C. 112(b), as articulated on pages 3 and 4 of the Office action mailed 06/14/2021, have been fully considered but they are not persuasive.  In particular, the limitations at issue are the following: "such that only the first end and the second end of directly engage the first side (72) of the wall (70), at least the bracket (40) indirectly engages the first side (72) of the wall (70), e.g., via the fastener (60), the nut (66), and the arm (10).  In other words, the first end of the arm and the second end of the arm are not the only structures that engage the first side of the wall, with the limitation "engage" interpreted to encompass both --directly engage-- and --indirectly engage--.  As such, the limitations "such that only the first end and the second end of the arm engage the first side of the wall" in claims 1 and 8 are indefinite for failing to particularly point out and distinctly claim the subject matter of the present invention.  The applicant may amend the limitations at issue as follows: --such that only the first end of the arm and the second end of the arm directly engage the first side of the wall-- or --such that only the first end of the arm and the second end of the arm contact the first side of the wall--.  Therefore, the claim rejections of claims 1 and 8 under 35 U.S.C. 112(b) are maintained in the current Office action.

The applicant's arguments with respect to Swart (US 2,542,753) have been fully considered but they are not persuasive.  In particular, the applicant argues that "one with ordinary skill in the art would not have looked to modify the structure of Swart such that the body portion (10) could 'move toward' a fastener, as recited in independent Claim 1" (remarks, page 9, lines 2 and 3) because "Swart further teaches that the mounting system is configured such that '[m]ovement away from either face of the [wall] (22) is effectively prevented" (remarks, page 8, lines 26 and 27, page 9, line 1).  However, Swart, as modified by Kearl et al. (US 8,303,225 B2), hereinafter Kearl, as discussed in detail below, would have produced the same effect, i.e., preventing the movement of the bracket (Swart: 10, fig 5) of Swart and the arm (Swart: 14, 15, fig 1) of Swart with respect to the wall (Swart: 22, fig 5) of Swart after installation, by having the wall of Swart clamped between the bracket of Swart and the arm of Swart with a fastener (Kearl: 130, fig 1) threadedly connecting the bracket of Swart and the arm of Swart.  Moreover, Kearl teaches that the mounting system is usable with walls of various thicknesses (Kearl: col 10, lines 26-31), e.g., with a threading mechanism (Kearl: 130, fig 1, col 7, lines 11-15).  Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-15, and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is recited in lines 9 and 10, "such that only the first end and the second end of the arm engage the first side of the wall."  It is noted that the limitation "engage" is not specifically defined in the original disclosure of the present application to strictly mean --directly engage-- or --indirectly engage--.  Accordingly, the Examiner interprets the limitation "engage" to encompass both --directly engage-- and --indirectly engage--.  As shown in Figure 4D, while only the first end (12) of the arm (10) directly engage the first side (72) of the wall (70), at least the bracket (40) indirectly engages the first side (72) of the wall (70), e.g., via the fastener (60), the nut (66), and the arm (10).  In other words, the first end of the arm and the second end of the arm are not the only structures that engage the first side of the wall, with the limitation "engage" interpreted to encompass both --directly engage-- and --indirectly engage--.  As such, the limitations "such that only the first end and the second end of the arm engage the first side of the wall" in claim 1 are indefinite for failing to particularly point out and distinctly claim the subject matter of the present invention.  The applicant may amend the limitations at issue as follows: --such that only the first end of the arm and the second end of the arm directly engage the first side of the wall-- or --such that only the first end of the arm and the second end of the arm contact the first side of the wall--.  Similar rejection and similar interpretation apply to the limitations in claim 8 (lines 6 and 7).  Appropriate correction is required.  
Regarding claim 1, it is recited in lines 10 and 11, "wherein a portion of the generally arcuate body located between the first end and the second end is spaced apart from the wall."  Note that the "wall" is being positively recited in the instant limitations as a required structure within the scope of claim 1, since the limitations "is spaced apart from" introduce positive limitation(s) thereafter in the instant "wherein" clause.  However, the "wall" is functionally recited in line 3, "the first end configured to engage a first side of a wall," as a functional element that is not a required structure within the scope of claim 1, since the limitations "configured to engage" introduce functional limitation(s) thereafter.  As such, the positive recitation of the "wall" in lines 10 and 11, following the functional recitation of the same in line 3, renders the scope of  configured to be spaced apart from the wall--.  For the purpose of examination, based on the functional recitations of the "wall" in at least lines 3, 4, and 7 of the body of claim 1, the Examiner considers that the "wall" is a functional element that is not a required structure within the scope of claim 1.  Any recitation of the "wall" in claim 1 is considered to be functional.  Appropriate correction is required.
Regarding claim 8, there is insufficient antecedent basis for the limitation "the portion" (line 7) in the claim.  Appropriate correction is required.
Regarding claim 8, it is recited in lines 7-9, "while the portion of the generally arcuate body extending between the first end and the second end is located away from and not in engagement with the wall."  As previously discussed with respect to claim 1, it is noted that the limitation "engage" is not specifically defined in the original disclosure of the present application to strictly mean --directly engage-- or --indirectly engage--.  Accordingly, the Examiner interprets the limitation "engage" to encompass both --directly engage-- and --indirectly engage--.  As shown in Figure 4D, while only the first end (12) of the arm (10) and the second end (14) of the arm directly engage the first side (72) of the wall (70), the portion between the first end of the arm and the second indirectly engages the first side of the wall, e.g., via either the first end of the arm or the second end of the arm.  In other words, the portion between the first end of the arm and the second end of the arm are still in engagement (e.g., indirect engagement) with the wall, with the limitation "engagement" interpreted to encompass both --direct engagement-- and --indirect engagement--.  As such, the limitations "while the portion of the generally arcuate body extending between the first end and the second end is located away from and not in engagement with the wall" in claim 8 are indefinite for failing to particularly point out and distinctly claim the subject matter of the present invention.  The applicant may amend the limitations at issue as follows: --while a portion of the generally arcuate body extending between the first end and the second end is located away from and not in direct engagement with the wall-- or --while the portion of the generally arcuate body extending between the first end and the second end is located away from and not in contact with the wall--.  Appropriate correction is required.
Claims 2-5, 7, 9-15, and 21-26 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 23, 24, and 26, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Swart (US 2,542,753) in view of Williams            (US 3,628,762) and Kearl et al. (US 8,303,225 B2), hereinafter Kearl.
Regarding claim 1, Swart discloses a mounting system (see Figure 5) comprising: an arm (14, 15, fig 1) having a body (14, 15, fig 1) extending from a first end (15, 19, fig 1) to a second end (16, fig 1), the first end configured to engage a first side (26, fig 5) of a wall (22, fig 5); and a bracket (10, fig 1) configured to engage a second side (25, fig 5) of the wall opposing the first side, the bracket coupled at the first end of the arm so as to cause the second end of the arm to engage the first side of the wall (see Figure 5); wherein the arm is configured to be partially fed through a hole (21, fig 5) in the wall from the second side of the wall to the first side of the wall (see Figures 3-5) and oriented such that only the first end and the second end of the arm engage the first side of the wall (see Figure 5), wherein a portion of the body located between the first end and the second end is spaced apart from the wall (see Figure 5); and wherein the second end of the arm terminates at an end surface (17, fig 1) that is configured to engage the first side of the wall at a location offset from the first end of the arm (see Figure 5).


    PNG
    media_image1.png
    335
    211
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    619
    320
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    419
    319
    media_image3.png
    Greyscale









Swart does not disclose the mounting system, (1) wherein the body of the arm is generally arcuate; (2) wherein the bracket is adjustably coupled at the first end of the arm by a fastener such that the arm and the bracket are configured to be moved toward each other by the fastener so as to cause the second end of the arm to engage the first side of the wall; wherein the entire arm is configured to be fed through the hole in the wall from the second side of the wall to the first side of the wall; wherein the second end of the arm is free from the fastener; wherein the location is offset from the fastener.
With respect to the missing limitations (1) above, Williams teaches a mounting system (see Figure 2) comprising: an arm (16, fig 1) having a generally arcuate body (16, fig 1, col 2, line 12) extending from a first end (30, fig 1) to a second end (32, fig 1), wherein a portion of the generally arcuate body located between the first end and the second end is spaced apart from a wall (se Figure 2).



    PNG
    media_image4.png
    475
    366
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    522
    375
    media_image5.png
    Greyscale









Swart and Williams are analogous art because they are at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the body (Swart: 14, 15, fig 1) of the arm with a generally arcuate shape (Williams: 16, fig 1, col 2, line 12) as taught by Williams.  The motivation would have been to assist in pivoting the arm through the hole of the wall with a generally arcuate shape.  Moreover, such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With respect to the missing limitations (2) above, Kearl teaches a mounting system (10, fig 2) comprising: an arm (50, fig 2) configured to engage a first side (116, fig 2) of a wall (110, fig 2), the arm having a first end (59, fig 5) with a threaded bore (col 7, lines 11-15); and a bracket (122, fig 2) configured to engage a second side (114, fig 

    PNG
    media_image6.png
    521
    656
    media_image6.png
    Greyscale










Kearl is analogous art because it is at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first end (Swart: 15, 19, fig 1) of the arm (Swart: 14, 15, fig 1) with a threaded bore (Kearl: col 7, lines 11-15) and adjustably couple the bracket (Swart: 10, fig 1) at the first end of the arm by a 
Accordingly, Swart, as modified by Williams and Kearl with respect to claim 1, teaches a mounting system (Swart: see Figure 5) comprising: an arm (Swart: 14, 15, fig 1) having a generally arcuate body (Swart: 14, 15, fig 1, as modified by, Williams: 16, fig 1, col 2, line 12) extending from a first end (Swart: 15, 19, fig 1) to a second end (Swart: 16, fig 1), the first end configured to engage a first side (Swart: 26, fig 5) of a wall (Swart: 22, fig 5); and a bracket (Swart: 10, fig 1) configured to engage a second side (Swart: 25, fig 5) of the wall opposing the first side, the bracket adjustably coupled at the first end of the arm by a fastener (Kearl: 130, fig 2) such that the arm and the bracket are configured to be moved toward each other by the fastener (Kearl: see Figures 1, 2, 7, and 8, see col 10, lines 41-55; Swart: see Figures 3-5) so as to cause the second end of the arm to engage the first side of the wall (Swart: see Figure 5; Kearl: see Figures 1, 2, 7, and 8, see col 10, lines 41-55); wherein the entire arm is configured to be fed through a hole (Swart: 21, fig 5) in the wall from the second side of the wall to the first side of the wall (Swart: see Figures 3-5; Kearl: see Figures 1, 2, 7, and 8) and oriented such that only the first end and the second end of the arm engage the first side of the wall (Swart: see Figured 5), wherein a portion of the generally arcuate body located 
Regarding claim 2, wherein the arm is configured to engage the first side of the wall with an interference fit (Swart: see Figure 5).
Regarding claim 3, wherein the fastener further comprises a head (Kearl: 134, fig 2) and a threaded body (Kearl: 132, fig 2), the head engaging the bracket (Kearl: see Figure 2; Swart: see Figure 5), and the body threadably received in a bore (Kearl: col 7, lines 11-15) defined in the first end of the arm.
Regarding claim 4, wherein the arm is rotationally fixed about the fastener relative to the bracket (Swart: see Figure 5, see col 3, lines 17-19; Kearl: see Figure 2).
Regarding claim 23, wherein the bore extends entirely through the arm (Kearl: see Figure 2; Swart: see Figure 5).
Regarding claim 24, wherein the fastener extends in the bore entirely through the arm (Kearl: see Figure 2; Swart: see Figure 5).
Regarding claim 26, wherein the generally arcuate body is configured to curve outwardly away from the first side of the wall when the end surface of the second end of the arm is engaged with the first side of the wall (Williams: see Figure 2; Swart: see Figure 5).


Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Swart (US 2,542,753) in view of Williams (US 3,628,762), Kearl et al. (US 8,303,225 B2), hereinafter Kearl, and Sevack (US 8,082,859 B2).
Regarding claim 7, Swart, as modified by Williams and Kearl with respect to claim 1, does not teach the mounting system, wherein the bracket defines an indent configured to receive a set screw for securing a fixture thereto.
Sevack teaches a mounting system (see Figure 6) comprising: a bracket (20, fig 6) defining an indent (20a, fig 6, see annotation, col 4, lines 18-20) configured to receive a set screw (6, fig 6, col 4, lines 18-20) for securing a fixture (7, fig 6) thereto.

    PNG
    media_image7.png
    389
    506
    media_image7.png
    Greyscale




[AltContent: connector]
[AltContent: textbox (20a – Indent)]




Sevack is analogous art because it is at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the bracket (Swart: 10, fig 1) with an indent (Sevack: 20a, fig 6, see annotation) configured to receive a set screw .

Allowable Subject Matter
Claims 5, 8-15, 21, 22, and 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828.  The examiner can normally be reached on weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631